Citation Nr: 1511720	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  12-31 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement for an increased initial rating for disc bulge L3-L5 with lumbar strain and intervertebral disc syndrome and degenerative arthritis (back disability), rated as 10 percent disabling prior to August 16, 2010, and as 40 percent disabling thereafter.  

2.  Entitlement for an increased initial rating for radiculopathy of the right lower extremity (right leg disability), rated as 10 percent disabling prior to March 23, 2011, and as 40 percent disabling thereafter.  


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 




INTRODUCTION

The Veteran had active service from November 1997 to July 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

A January 2010 rating decision granted service-connection for back disability, and assigned an initial rating of 10 percent.  Within one year after notice of the January 2010 rating decision was provided, new and material evidence in the form of VA and private medical evidence was received.  The Veteran's claim was readjudicated in an October 2010 rating decision, which increased the Veteran's rating for his back disability to 40 percent disabling, effective August 16, 2010, and granted a separate 10 percent rating for right lower extremity radiculopathy, as secondary to the Veteran's service-connected back disability.  

In March 2011, the Veteran filed a VA Form 21-526b requesting an increased rating for his service-connected back and right leg disabilities.  The Veteran did not express disagreement with the October 2010 rating decision.  Although the March 2011 claim for an increased rating was received by VA within one year after notice of the October 2010 rating decision was provided, the Board finds that it does not constitute a valid notice of disagreement (NOD) with respect to that rating decision.  

In conjunction with his increased rating claims, however, new and material evidence, in the form of lay statements, VA treatment records, and VA examination reports were received.  As that evidence constitutes new and material evidence and was received within one year of the October 2010 rating decision, that evidence prevented the October 2010 rating decision from becoming final.  Accordingly, the current appeal relates back to the October 2010 rating decision.  See 38 C.F.R. § 3.156(b) (2014) (stating that if new and material evidence is received within the relevant appeal period, the evidence is to be considered as having been filed in connection with the pending claim).  See also Bond v. Shinseki, 659 F.3d 1362, 1368 (Fed. Cir. 2011); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).
On his substantive appeal, the Veteran requested a hearing.  The Veteran was scheduled for a hearing in March 2015, but he did not appear and no good cause was provided.  Therefore, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).

The issue of entitlement to a spousal apportionment has been raised by the record in a February 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Initially, the record suggests that there are outstanding private treatment records.  An August 2011 VA treatment record noted that the Veteran was frustrated that he could not get his epidural injections through the VA and that he went to a private "ED" over the weekend for a pain injection.  Also, a July 2011 VA treatment record noted that the Veteran had started physical therapy in Owasso.  A review of the record indicates that private emergency department records and physical therapy records have not been associated with the claims file.  Accordingly, on remand any outstanding private treatment records should be obtained.  

Additionally, the Board finds that the most recent VA examination report, which is dated in April 2013, is inadequate for adjudicating the Veteran's claims.  Specifically, the Board finds the examiner's physical findings are incomplete and inconsistent.  In the back condition portion of the disability benefits questionnaire (DBQ), the examiner noted that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  In the peripheral nerve condition portion of DBQ, however, the same examiner indicated that the Veteran had severe right lower extremity numbness and paresthesias and / or dysesthesias due to his right leg radiculopathy.  Additionally, notwithstanding the examiner's finding that the Veteran had numbness and paresthesias, the examination report indicated muscle strength testing, reflex and sensory examination of the Veteran's lower extremities was within normal limits.  No other testing or studies were documented.  Lastly, with regard to the symptoms that the examiner documented, the examiner did not indicate which nerve or nerves were affected.  

As the April 2013 VA DBQs contain conflicting and insufficient findings, the examination reports are inadequate and a remand for a VA examination is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (VA holding that when undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate).  See also, Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that VA is not permitted to base decisions on its own unsubstantiated medical conclusions).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any outstanding treatment records for any medical condition on appeal, to include any emergency treatment and physical therapy records.  If a release is obtained, make reasonable efforts to obtain all identified records.  Two (2) attempts must be made to obtain any private records identified, unless the first attempt demonstrates that a second attempt would be futile.  If any private records are identified but not obtained the RO should inform the Veteran of (1) the identity of the evidence sought, (2) the steps taken to obtain the evidence, (3) that the claim will be rating based on the evidence available, and (4) that if the evidence is later obtained, the claim may be readjudicated.

2.  Obtain and associate with the record all VA treatment records dated from March 2014 to present.

3.  Thereafter, provide the Veteran with an appropriate VA examination(s) to determine the current nature and severity of his service-connected back and right leg disabilities.  The claims file and a copy of this remand must be made available to and reviewed by the examiner(s) in conjunction with the examination(s).  Any necessary diagnostic testing must be conducted.  All pertinent symptomatology and findings must be reported in detail.  The Veteran's symptoms should be evaluated in accordance with VA rating criteria.  

a.  In assessing the severity of the Veteran's service-connected back disability, the examiner should perform  range of motion testing and detail and evaluate any neurological abnormalities associated with the Veteran's back disability. 

b.  In assessing the severity of the Veteran's service-connected right leg disability, the examiner must specifically identify any nerve involved, e.g., sciatic nerve, external popliteal nerve (common peroneal), musculocutaneous nerve (superficial peroneal), anterior tibial nerve (deep peroneal), etc.

For each affected nerve, the examiner should indicate whether there is complete or incomplete paralysis.  For any incomplete paralysis, the examiner should characterize the severity of that paralysis in terms of mild, moderate, moderately severe, or severe incomplete paralysis.  The examiner should indicate whether there is muscular atrophy and, if so, the extent of such atrophy.
A complete rationale must be provided for any opinion offered.  

4.  Finally, after conducting any other development deemed warranted, readjudicate the claims.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period in which to respond.  Then, if warranted, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

